Smith, J.,
delivered the opinion of the Court.
This case arises as the result of a collision at the intersection of Wisconsin Avenue and Jenifer Street in the District of Columbia. The jury returned a verdict in favor of appellee Jane E. Pellington in the sum of $50,000 and in favor of appellee William L. Pellington in the sum of $2,000 as against the appellant Valentine A. Powstenko.
It is contended that the lower court erred by directing a verdict in favor of the plaintiffs on the issue of contributory *585negligence. No objection as required by Maryland Rule 554 d was made by the appellant to the instruction relative to contributory negligence.
It is contended that the lower court erred in not instructing the jury on the meaning of the term “immediate hazard.” The term is used in § 47 A and B of the Traffic Motor Vehicle Regulations of the District of Columbia. No request as required by Maryland Rule 554 d was made by the appellant for this instruction nor did he object to the failure to so instruct when counsel for another defendant asked for an instruction relative to immediate hazard.
Accordingly, the above questions are not preserved for our review.
Appellant urged in oral argument that by reason of Maryland Rule 522 no formal exception is necessary. He quotes Rule 522 a, which reads:
“A formal exception to a ruling or order of the court is unnecessary.”
Rule 522 a must be read with the remaining portion of Rule 522. Rule 522 e provides specifically that §§ b, c and d shall not apply to matters covered by Rule 554 (Instructions to the Jury). See also Webb v. Oxley, 226 Md. 339, 173 A. 2d 358 (1961). Therefore, the exceptions are not preserved for review.

Judgment affirmed; appellant to pay the costs.